Denied September 9, 1913.
On Second Petition eor Rehearing.
(134 Pac. 1033.)
Opinion
Per Curiam.
Defendant, by attorneys Carey & Kerr in addition to its attorneys of record, petitions the court to modify the decision rendered on the petition for rehearing, the purpose being to procure a remand of the case with permission to apply to the Circuit Court for leave to answer. It urges error in the statement in the opinion that the defense of the statute of limitations is not waived by pleading over after the demurrer is overruled. The disposition of the petition did not rest on that statement, which was inadvertently inserted by the writer, and which is now made the law by statute. The disposition of the petition for rehearing *310is adhered to, being the unanimous opinion of the court as constituted when the case was submitted.
The petition is denied.
Aeeirmed : Second Petition eor Rehearing Denied.